Citation Nr: 1544563	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected asthma. 

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  He also had subsequent service in the United States Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveals additional relevant VA medical records and Social Security Administration (SSA) records that were not considered by the agency of original jurisdiction (AOJ) prior to its December 2010 Statement of the Case (SOC).  As the case is being remanded, the AOJ will have the opportunity to review those records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for PTSD and diabetes mellitus, type II, remand is required for issuance of an SOC.  In a July 2014 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.  In August 2014, the Veteran filed a notice of disagreement regarding both claims.  Although the RO issued a September 2014 letter to the Veteran indicating receipt of that NOTD, there is no indication that the AOJ has issued a SOC addressing this matter or is actively working these claims.  Remand is necessary for issuance of an SOC and to provide the Veteran an opportunity to perfect an appeal, should he so desire.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a SOC has not yet been issued, a remand to the RO is necessary).

Regarding the claim for service connection for a sleep disorder, remand is required for notice, outstanding VA records, and an examination.  The Veteran contends that his sleep disorder is directly related to service, or alternatively, that his sleep disorder is associated with his service-connected asthma. 

First, remand is required to provide proper notice to the Veteran.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran raised the issue of service connection for sleep apnea as secondary to his service-connected asthma.  See Appeal Brief, at 2.  On remand the AOJ should provide the Veteran additional VCAA notice regarding secondary service connection.

Second, remand is required to obtain outstanding VA medical records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. §3.159(c)(2), (c)(3) (2015).  An October 2009 VA sleep study report noted that the Veteran was diagnosed with sleep apnea in 2005.  Moreover, numerous VA medical records note other sleep disturbances as an active problem and indicate that the condition was diagnosed in April 2005.  However, the record does not contain VA medical records dated in April 2005; VA records begin in 2008.  The Veteran indicated that he received all of his treatment for sleep apnea at VA Medical Centers (VAMCs) in Little Rock and North Little Rock, Arkansas.  Therefore, the AOJ should obtain outstanding VA medical records, to specifically include records dated from 2005 to 2009 and records dated from July 2014 to the present.  

Third, remand is required to obtain a VA examination.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determing whether the evidence indicates that there may be a nexus between a current disability and in-service, event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  The Veteran is competent to report symptomatology relating to his sleep disorder.  Layno v. Brown, 6 Vet. App. at 470.  

Although the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a sleep disorder, and the Veteran has not asserted onset during service, there is a current diagnosis of obstructive sleep apnea and an assertion that it is secondary to a service-connected disability.  Specifically, in an October 2009 sleep study consultation a VA clinician diagnosed severe obstructive sleep apnea.  Similarly, in a December 2011 SSA evaluation, the impression was sleep apnea.  More recent clinical records continue to note obstructive sleep apnea as an active problem.  See, e.g., March 2014 VA Progress Note.  There are, however, no etiological opinions of record.  

Finally, as noted in the introduction, additional evidence was associated with the record following issuance of the SOC regarding the Veteran's service connection claim for a sleep disorder.  The Veteran filed his substantive appeal in connection with his sleep disorder claim in February 2011 and did not submit a waiver of the RO's initial consideration of all the evidence.  Therefore, on remand the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC concerning his PTSD and diabetes mellitus claims.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning these claims.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of the claims.  Only if he perfects an appeal of the additional claims should it be returned to the Board for further consideration.

2.  Send the Veteran a VCAA notice letter in connection with his claim for service connection for a sleep disorder to include as secondary to service-connected asthma. 

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the Central Arkansas Healthcare System dated from 2005 to 2009 and from July 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After completing the foregoing development, provide the Veteran a VA examination to determine the nature and etiology of any current sleep disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit a full history from the Veteran of his symptoms related to his claimed sleep disorder.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

First, the examiner must identify all current sleep disorders, including sleep apnea.  Second, for each diagnosis identified, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  

Third, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorder was caused by or permanently aggravated by the Veteran's asthma.

4.  Notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the VA examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

6.  After completing the above actions, reviewing the evidence received since the December 2010 SOC, and completing any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

